Name: Commission Regulation (EC) No 2769/1999 of 23 December 1999 on the issue of import licences for rice originating in the overseas countries and territories against applications submitted pursuant to Regulation (EC) No 2624/1999 (additional tranche in respect of 1999)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  executive power and public service
 Date Published: nan

 Avis juridique important|31999R2769Commission Regulation (EC) No 2769/1999 of 23 December 1999 on the issue of import licences for rice originating in the overseas countries and territories against applications submitted pursuant to Regulation (EC) No 2624/1999 (additional tranche in respect of 1999) Official Journal L 333 , 24/12/1999 P. 0008 - 0009COMMISSION REGULATION (EC) No 2769/1999of 23 December 1999on the issue of import licences for rice originating in the overseas countries and territories against applications submitted pursuant to Regulation (EC) No 2624/1999 (additional tranche in respect of 1999)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCTs)(1), as amended by Regulation (EC) No 1595/98(2), and in particular Article 9(2) thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 2624/1999(3) provides for the opening of an additional tranche of 11049 tonnes in husked-rice equivalent for imports of rice originating in the overseas countries and territories (OCTs). Applications for import licences for this additional tranche are to be submitted within three working days of the entry into force of Regulation (EC) No 2624/1999;(2) under Article 9(2) of Regulation (EC) No 2603/97, the Commission shall decide to what extent applications may be accepted within 10 days of the final date for notification by Member States;(3) examination of the quantities for which applications have been submitted shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1Import licences for rice against applications submitted pursuant to Regulation (EC) No 2624/1999 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.Article 2This Regulation shall enter into force on 24 December 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 1999.For the CommissionMargot WALLSTRÃ MMember of the Commission(1) OJ L 351, 23.12.1997, p. 22.(2) OJ L 208, 24.7.1998, p. 21.(3) OJ L 318, 11.12.1999, p. 16.ANNEXReduction percentages to be applied to quantities applied for under the additional tranche>TABLE>